Exhibit 10.1

AMENDMENT #6 TO LOAN AGREEMENT

THIS AMENDMENT #6 TO LOAN AGREEMENT (this “Amendment”) is entered into as of
June 26, 2006 among CHOICEPOINT FINANCIAL INC., a Delaware corporation
(“Borrower”), CHOICEPOINT INC., a Georgia corporation, in its capacity as the
initial servicer (in such capacity, together with its successors and permitted
assigns in such capacity, the “Servicer”), THREE PILLARS FUNDING LLC (formerly
known as Three Pillars Funding Corporation), a Delaware limited liability
company (together with its successors and permitted assigns, “Lender”), and
SUNTRUST CAPITAL MARKETS, INC. (formerly known as SunTrust Equitable Securities
Corporation), a Tennessee corporation, as agent and administrator for Lender (in
such capacity, together with its successor and assigns in such capacity, the
“Administrator”) and pertains to the Loan Agreement among the parties hereto
dated as of July 2, 2001 (as heretofore amended, the “Existing Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Existing Agreement.

BACKGROUND

WHEREAS, Borrower desires that Lender agree to a certain amendment to the
Existing Agreement; and

WHEREAS, Lender is willing to agree to such amendment on the terms and subject
to the conditions set forth in this Amendment;

NOW THEREFORE, in consideration of the promises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Amendments to Section 1.1 of the Existing Agreement. The definitions of
“Liquidity Termination Date” and “Scheduled Commitment Termination Date” are
hereby amended to delete “June 26, 2006” where it appears and to substitute in
lieu thereof “June 25, 2007.”

2. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon receipt by the Lender (a) of a counterpart hereof, duly
executed by each of the parties hereto, (b) of a counterpart of an amended and
restated Fee Letter, duly executed by each of the parties thereto, and (c) of
the renewal fee specified in the Fee Letter in immediately available funds.

3. Continuing Effect. Except as expressly amended above, the Existing Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

4. Binding Effect. This Amendment shall become effective when it shall have been
executed and delivered by each of the parties hereto and thereafter shall be
binding upon and inure to the benefit of Borrower, Servicer, Lender and
Administrator and their respective successors and assigns.

5. Expenses. Borrower agrees to pay all reasonable costs and expenses incurred
by Lender and Administrator in connection with the preparation, execution,
delivery, administration and enforcement of, or any breach of this Amendment,
including without limitation the reasonable fees and expenses of counsel.



--------------------------------------------------------------------------------

6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW)).

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

<signature page follows>

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THREE PILLARS FUNDING LLC, AS LENDER

By:

 

/s/ Doris J. Hearn

Name:

 

Doris J. Hearn

Title:

 

Vice President

SUNTRUST CAPITAL MARKETS, INC., AS ADMINISTRATOR

By:

 

/s/ Michael G. Maza

Name:

 

Michael G. Maza

Title:

 

Managing Director

CHOICEPOINT FINANCIAL INC., AS BORROWER

By:

 

/s/ John M. Mongelli

Name:

 

John M. Mongelli

Title:

 

Corporate Treasurer

CHOICEPOINT INC., AS INITIAL SERVICER

By:

 

/s/ John M. Mongelli

Name:

 

John M. Mongelli

Title:

 

Corporate Treasurer

 

3